 DOBBS-LIFE SAVERS, INC.51Dobbs-Life Savers,Inc.andTruck Drivers,Chauf-feurs and Helpers Local Union No. 100, anaffiliateof the international Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 9-RC-10195April 12, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn August 27, 1973, the Acting Regional DirectorforRegion 9 issued his Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate a unit of food transporters.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the Employer filed atimely request for review, contending that the ActingRegional Director has,interalia,erred in failing tofind only an overall unit to be appropriate. ThePetitioner filed opposition.By telegraphic orderdated October 2, 1973, the National Labor RelationsBoardgranted the request for review and stayed theelection.Subsequently the Petitioner filed a timelybrief on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the brief on review, and hereby makesthe following findings:The Employer operates an airline catering kitchenat the Cincinnati Airport at Erlanger, Kentucky,where it employs approximately 22 employees. ThePetitioner seeks a unit composed of seven of thoseemployees, who are engaged in loading and trans-porting food from the kitchen to waiting aircraft. The1Case 9-RC-7474,in winch the Board deniedthe Employer's requestfor review of the Regional Director's decision.Employer contends that only an overall unit isappropriate.In a 1968 proceeding,the same partieslitigated the same unit issue with respect to theinstant operation, and the Regional Director foundthere, as was found here, that the requested unit offood transport employees was appropriate.' TheEmployer contends that substantial changes havebeen made in its operations since 1968,and that the1968 decision is accordingly of no precedentialGlue.We find merit in the Employer's contentions.The Employerasserts,and the record demon-strates, that since 1968,by reason of the loss ofseveral major airline accounts,its employee comple-ment has decreased from about 55 to 22; that thefood transport employees no longer are separatelysupervised at all times, but instead share supervisionwith the kitchen employees during substantial por-tions of their days; and that the food transportemployees have been assigned, and perform, avariety of additional new duties including washingfood trays, mopping floors, and removing garbage.In view of the facts that the operation is nowsubstantially reduced and that the requested employ-ees now share supervision and functions with thekitchen employees to a greater extent, we cannotagreewith the Regional Director that the foodtransport employees remain a homogeneous groupwith interests separate and distinct from those of theEmployer's other employees.2 Accordingly, as thereisnow no basis for finding that the food transportemployees alone constitute an appropriate unit andas the Petitioner does not seek to represent theemployees in an overall unit, we shall dismiss thepetition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.TCf.MarriottIn-Flute Services,A Divisionof Marriott Corporation,209NLRB No. 74.210 NLRB No. 7